 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       KEITH CANDLER,                                    No. 2:17-cv-02436-TLN-CKD
12                         Plaintiff,
13             v.                                          ORDER
14       J. STEWART, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On August 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 36.) Neither

23   party has filed objections to the findings and recommendations.1

24            Where, as here, neither party contests the proposed findings of fact, the Court presumes

25   they are correct. (See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979).) The magistrate

26
     1
27          The Court notes that, while Plaintiff did not file objections to the findings and
     recommendations, he did file a motion to appoint counsel in which he acknowledges the recent
28   findings and recommendations. (ECF No. 37.)
                                                       1
 1   judge’s conclusions of law are reviewed de novo. (See Britt v. Simi Valley Unified School Dist.,

 2   708 F.2d 452, 454 (9th Cir. 1983).) Having reviewed the file, the Court finds the findings and

 3   recommendations to be supported by the record and by the magistrate judge’s analysis.

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. The findings and recommendations filed August 5, 2019 (ECF No. 36), are adopted in

 6   full;

 7           2. Plaintiff’s motion for summary judgment (ECF No. 22) is DENIED;

 8           3. Defendants’ cross-motion for summary judgment (ECF No. 26) is GRANTED with

 9   respect to Plaintiff’s remaining claims for excessive force arising under the Eighth Amendment

10   and retaliation arising under the First Amendment against Defendant Lebeck; and

11           4. Defendants’ cross-motion for summary judgment is DENIED as to Plaintiff’s

12   remaining claims arising under the Eighth Amendment for denial of medical care against

13   Defendants Lebeck and Huynh.

14           IT IS SO ORDERED.

15   Dated: September 18, 2019

16

17

18
                                      Troy L. Nunley
19                                    United States District Judge
20
21

22

23

24

25

26
27

28
                                                      2
